Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Libertywood Nursing Center,
(CCN: 34-5520),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-340
Decision No. CR3199
Date: April 11, 2014
DECISION

Petitioner, Libertywood Nursing Center, did not violate 42 C.F.R. § 483.65(a) from about
November 3, 2011 to December 1, 2011, as alleged by the Centers for Medicare &
Medicaid Services (CMS). There is no basis for the imposition of enforcement remedies.

I. Background

Petitioner is located in Thomasville, North Carolina, and participates in Medicare as a
skilled nursing facility (SNF) and the state Medicaid program as a nursing facility (NF).
On November 22, 2011, the North Carolina Department of Health and Human Services
(state agency) completed a survey of Petitioner’s facility and found Petitioner
noncompliant with program participation requirements. CMS notified Petitioner by letter
dated December 8, 2011, that CMS was imposing the following enforcement remedies: a
per instance civil money penalty (PICMP) of $10,000 for an alleged violation of 42
C.F.R. § 483.65 (Tag F441); a denial of payment for new admissions (DPNA) effective
December 22, 2011; and termination of Petitioner’s provider agreement effective March
22, 2012, if Petitioner did not return to substantial compliance prior to that date. CMS
also advised Petitioner that it was ineligible to be approved to conduct a nurse aide
training and competency evaluation program (NATCEP) for two years. A revisit survey
conducted on January 5, 2012, found that Petitioner returned to substantial compliance on

December 1, 2011. Thus, the DPNA and termination remedies were not effectuated.
Joint Stipulations of Undisputed Facts (Jt. Stip.).

Petitioner requested a hearing before an administrative law judge (ALJ) on January 30,
2012. The case was assigned to me for hearing and decision on February 3, 2012, and an
Acknowledgement and Prehearing Order was issued at my direction. On January 9,
2013, a hearing was convened by video teleconference and a transcript (Tr.) of the
proceedings was prepared. CMS offered CMS exhibits (Exs.) 1 through 53, and all but
CMS Ex. 52 were admitted as evidence. Tr. 34, 40-42. Petitioner offered Petitioner’s
exhibits (P. Ex.) 1 through 13 that were admitted as evidence. Tr. 43-44. CMS called the
following witnesses: Surveyor Jean Farley, R.Ph. and Surveyor James Hartman, R.N.
Petitioner called the following witnesses: Saad Amin, M.D., Petitioner’s Medical
Director; William Schultze, Petitioner’s Administrator; Sallie Hepler, R.N., Petitioner’s
Staff Development Coordinator; and Margaret James, R.N., Petitioner’s Assistant
Director of Nursing (ADON). The parties filed post-hearing briefs (CMS Br. and P. Br.,
respectively) and post-hearing reply briefs (CMS Reply and P. Reply, respectively).

IL. Discussion
A. Issues

Whether there is a basis for the imposition of an enforcement
remedy; and,

Whether the remedy imposed is reasonable.
B. Applicable Law

The statutory and regulatory requirements for participation of a SNF in Medicare are at
section 1819 of the Social Security Act (Act) and 42 C.F.R. pt. 483. Section 1819(h)(2)
of the Act authorizes the Secretary of Health and Human Services (Secretary) to impose
enforcement remedies against a SNF for failure to comply substantially with the federal
participation requirements established by sections 1819(b), (c), and (d) of the Act.’ The
Act requires that the Secretary terminate the Medicare participation of any SNF that does
not return to substantial compliance with participation requirements within six months of

' Participation of a NF in Medicaid is governed by section 1919 of the Act. Section
1919(h)(2) of the Act gives enforcement authority to the states to ensure that NFs comply
with their participation requirements established by sections 1919(b), (c), and (d) of the
Act.
being found not to be in substantial compliance. Act § 1819(h)(2)(C). The Act also
requires that the Secretary deny payment of Medicare benefits for any beneficiary
admitted to a SNF, if the SNF fails to return to substantial compliance with program
participation requirements within three months of being found not to be in substantial
compliance — commonly referred to as the mandatory or statutory DPNA. Act
1819(h)(2)(D). The Act grants the Secretary discretionary authority to terminate a
noncompliant SNF’s participation in Medicare, even if there has been less than 180 days
of noncompliance. The Act also grants the Secretary authority to impose other
enforcement remedies, including a discretionary DPNA, civil money penalties (CMP),
appointment of temporary management, and other remedies such as a directed plan of
correction. Act § 1819(h)(2)(B).

an

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. pt. 483, subpt. B. Noncompliance refers to any deficiency that
causes a facility not to be in substantial compliance, that is, a deficiency that poses a risk
for more than minimal harm. 42 C.F.R. § 488.301. State survey agencies survey
facilities that participate in Medicare on behalf of CMS to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-.28,
488.300-.335. The regulations specify the enforcement remedies that CMS may impose
if a facility is not in substantial compliance with Medicare requirements. 42 C.F.R.

§ 488.406.

CMS is authorized to impose a CMP for the number of days of noncompliance — a per
day CMP - or for each instance of noncompliance — a PICMP. 42 C.F.R. § 488.430. The
regulations specify that a CMP that is imposed against a facility on a per day basis will
fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper range
of CMPs, $3,050 per day to $10,000 per day, is reserved for deficiencies that pose
immediate jeopardy to a facility’s residents, and, in some circumstances, for repeated
deficiencies. 42 C.F.R. § 488.438(a)(1)(i), (d)(2). “dmmediate jeopardy means a
situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to a resident.” 42 C.F.R. § 488.301 (emphasis in original). The lower range of CMPs,
$50 per day to $3,000 per day, is reserved for deficiencies that do not pose immediate
jeopardy, but either cause actual harm to residents, or cause no actual harm but have the
potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii). The only
range for a PICMP is $1,000 to $10,000. 42 C.F.R. §§ 488.408, 488(a)(2).
Petitioner was notified in this case that it was ineligible to conduct a NATCEP for two
years.” Pursuant to sections 1819(b)(5) and 1919(b)(5) of the Act, SNFs and NFs may
only use nurse aides who have completed a training and competency evaluation program.
Pursuant to sections 1819(f)(2) and 1919(f)(2) of the Act, the Secretary was tasked to
develop requirements for approval of NATCEPs and the process for review of those
programs. Sections 1819(e) and 1919(e) of the Act impose upon the states the
requirement to specify what NATCEPs they will approve that meet the requirements that
the Secretary established and a process for reviewing and reapproving those programs
using criteria the Secretary set. The Secretary promulgated regulations at 42 C.F.R. pt.
483, subpt. D. Pursuant to 42 C.F.R. § 483.151(b)(2) and (f), a state may not approve
and must withdraw any prior approval of a NATCEP offered by a SNF or NF that has
been: (1) subject to an extended or partial extended survey under sections
1819(g)(2)(B)(i) or 1919(g)(2)(B)(4) of the Act; (2) assessed a PICMP or CMP of not less
than $5,000; or (3) subject to termination of its participation agreement, a DPNA, or the
appointment of temporary management. Extended and partial extended surveys are
triggered by a finding of “substandard quality of care” during a standard or abbreviated
standard survey and involve evaluating additional participation requirements.
“Substandard quality of care” is identified by the situation where surveyors identify one
or more deficiencies related to participation requirements established by 42 C.F.R.

§ 483.13 (Resident Behavior and Facility Practices), § 483.15 (Quality of Life), or

§ 483.25 (Quality of Care) that are found to constitute either immediate jeopardy, a
pattern of or widespread actual harm that does not amount to immediate jeopardy, or a
widespread potential for more than minimal harm that does not amount to immediate
jeopardy and there is no actual harm. 42 C.F.R. § 488.301.

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act

§§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). A facility has a right to
seek review of a “certification of noncompliance leading to an enforcement remedy.”

42 C.F.R. §§ 488.408(g)(1), 488.330(e), 498.3. However, the choice of remedies and the
factors CMS considered when choosing remedies, are not subject to review. 42 C.F.R.

§ 488.408(g)(2). A facility may only challenge the scope and severity level of
noncompliance determined by CMS if a successful challenge would affect the range of
the CMP that may be imposed or impact the facility’s authority to conduct a NATCEP.
42 C.F.R. § 498.3(b)(14), (d)(10)(i). The CMS determination as to the level of
noncompliance, including the finding of immediate jeopardy, “must be upheld unless it is

> Petitioner was not conducting a NATCEP at the time of the survey. Nevertheless,
Petitioner was ineligible to be approved to conduct a NATCEP for two years based on the
survey and proposed enforcement remedy.
clearly erroneous.” 42 C.F.R. § 498.60(c)(2); Woodstock Care Ctr., DAB No. 1726 at 9,
38 (2000), aff’d, 363 F.3d 583 (6th Cir. 2003). The Departmental Appeals Board (the
Board) has long held that the net effect of the regulations is that a long-term care facility
has no right to challenge the scope and severity level assigned to a noncompliance
finding, except in the situation where that finding was the basis for an immediate
jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester
Pavilion, DAB No. 1750 (2000). ALJ review of a CMP is subject to 42 C.F.R.

§ 488.438(e).

The hearing before an ALJ is a de novo proceeding, i.e., “a fresh look by a neutral
decision-maker at the legal and factual basis for the deficiency findings underlying the
remedies.” Life Care Ctr. of Bardstown, DAB No. 2479 at 32 (2012) (citation omitted);
The Residence at Salem Woods, DAB No. 2052 (2006); Cal Turner Extended Care, DAB
No. 2030 (2006); Beechwood Sanitarium, DAB No. 1906 (2004); Emerald Oaks, DAB
No. 1800 at 11 (2001); Anesthesiologists Affiliated, DAB CR65 (1990), aff'd, 941 F.2d
678 (8th Cir. 1991). The Secretary’s regulations do not address the allocation of the
burden of proof or the standard of proof. However, the Board has addressed the
allocation of the burden of proof in many decisions. The standard of proof is a
preponderance of the evidence. CMS has the burden of coming forward with the
evidence and making a prima facie showing of a basis for imposition of an enforcement
remedy. Petitioner bears the burden of persuasion to show by a preponderance of the
evidence that it was in substantial compliance with participation requirements or any
affirmative defense. Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004);
Batavia Nursing & Convalescent Ctr., DAB No. 1904 (2004), aff’d, 129 F. App’x 181
(6th Cir. 2005); Emerald Oaks, DAB No. 1800; Cross Creek Health Care Ctr., DAB No.
1665 (1998); Hillman Rehab. Ctr., DAB No. 1611 (1997) (remand), DAB No. 1663
(1998) (aft. remand), aff’d, Hillman Rehab. Ctr. v. United States, No. 98-3789 (GEB),
1999 WL 34813783 (D.N.J. May 13, 1999).

“Prima facie” means generally that the evidence is “[s]ufficient to establish a fact or raise
a presumption unless disproved or rebutted.” Black’s Law Dictionary 1228 (8th ed.
2004). In Hillman Rehab. Ctr., the Board described the elements of the CMS prima facie
case in general terms as follows:

HCFA [now known as CMS] must identify the legal criteria
to which it seeks to hold a provider. Moreover, to the extent
that a provider challenges HCFA’s findings, HCFA must
come forward with evidence of the basis for its determination,
including the factual findings on which HCFA is relying and,
if HCFA has determined that a condition of participation was
not met, HCFA’s evaluation that the deficiencies found meet
the regulatory standard for a condition-level deficiency.
DAB No. 1611 at 8. In the final Hil/man decision after remand, the Board explained:

The ALJ should be able to determine the existence of a prima
facie case at the close of HCFA’s presentation. Hence, as we
pointed out in our first decision, HCFA would lose even if the
provider offered no evidence at all, if HCFA did not come
forward with evidence sufficient to support a conclusion in its
favor in presenting its prima facie case. Thus, we held that
HCFA must make its case “at the outset.”

Once HCFA has established a prima facie case, the provider
may then offer evidence in rebuttal, both by attacking the
factual underpinnings on which HCFA relied and by offering
evidence in support of its own affirmative arguments. An
effective rebuttal of HCFA’s prima facie case would mean
that at the close of the evidence the provider had shown that
the facts on which its case depended (that is, for which it had
the burden of proof) were supported by a preponderance of
the evidence.

oe Rk

The major purpose of requiring HCFA to establish a prima
facie case is to assure that the action taken by HCFA has a
legally sufficient foundation, if the facts are determined to be
as alleged by HCFA (since it would be unfair and inefficient
to require a provider to defend against a case that, even if
proven, would not suffice to support the action taken). In
addition, we concluded that fairness requires HCFA to set out
evidence of the factual basis for its action in order that the
provider not have to offer a shot-gun defense without
adequate notice to respond to the case against it. These
purposes are accomplished once HCFA has presented a case
sufficient, if not effectively rebutted, to sustain its action. At
that point, HCFA has established a prima facie case and, to
prevail, the provider must proceed to prove its case by the
preponderance of the evidence on the record as a whole.

Hillman, DAB No. 1663 (internal citations omitted). HCFA was the predecessor to
CMS.

Thus, CMS has the initial burden of coming forward with sufficient evidence to show
that its decision to impose an enforcement remedy is legally sufficient under the statute
and regulations. CMS makes a prima facie showing of noncompliance if the credible
evidence CMS relies on is sufficient to support a decision in its favor absent an effective
rebuttal. To make a prima facie case that its decision was legally sufficient, CMS must:
(1) identify the statute, regulation or other legal criteria to which it seeks to hold the
Petitioner; (2) come forward with evidence upon which it relies for its factual conclusions
that are disputed by the Petitioner; and (3) show how the deficiencies it found amounted
to noncompliance that warrants an enforcement remedy, that is, that there was a risk for
more than minimal harm due to the regulatory violation. Evergreene Nursing Care Ctr.,
DAB No. 2069 at 7 (2007).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis. I have carefully considered all the evidence and the arguments of both parties,
though not all may be specifically discussed in this decision. I discuss in this decision the
credible evidence given the greatest weight in my decision-making.* I also discuss any
evidence that I find is not credible or worthy of weight. The fact that evidence is not
specifically discussed should not be considered sufficient to rebut the presumption that I
considered all the evidence and assigned such weight or probative value to the credible
evidence that I determined appropriate within my discretion as an ALJ. There is no
requirement for me to discuss the weight given every piece of evidence considered in this
case, nor would it be consistent with notions of judicial economy to do so. Charles H.
Koch, Jr., Admin. L. and Prac. § 5:64 (3d ed. 2013).

On November 22, 2011, a complaint and revisit survey was completed at Petitioner’s
facility.4 The surveyors concluded that Petitioner violated 42 C.F.R. § 482.20(k)(3)(i)
(Tag F281, services must meet professional standards) and that the violation posed a risk
for more than minimal harm. The surveyors also concluded that Petitioner was in
violation of 42 C.F.R. § 483.65 (Tag F441, infection control) and that the violation posed
immediate jeopardy for Petitioner’s residents. Both deficiencies are based on the same
facts. However, CMS imposed a $10,000 PICMP based only upon the deficiency under
Tag F441. CMS Exs. 2; 5; P. Exs. 1, 2. Therefore, only the alleged violation of

> “Credible evidence’ is evidence that is worthy of belief. Black's Law Dictionary 596
(18" ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. Id. at 1625.

* The evidence shows that a complaint and recertification survey was completed at
Petitioner’s facility on September 22, 2011. But, no deficiency findings from the
September 2011 survey are before me. CMS Exs. 1, 4.
42 C.F.R. § 483.65 (Tag F441) is at issue before me, because it is the only deficiency that
was cited by CMS as the basis for the imposition of an enforcement remedy. 42 C.F.R.

§ 488.408(g); 498.3(b)(13). A revisit survey on January 5, 2012, concluded that
Petitioner returned to substantial compliance on December 1, 2011. The parties
stipulated that only the deficiency cited under Tag F441 and the PICMP based on that
deficiency citation are at issue before me. Jt. Stip.

1. Petitioner did not violate 42 C.F.R. § 483.65.

2. There is no basis for the imposition of the $10,000 PICMP or any
enforcement remedy in this case.

a. Facts

This case involves a series of intentional or unintentional errors> made by one nurse, R.
Selman, RN, on November 3, 2011, when she was administering influenza vaccine by
injection to several of Petitioner’s residents. Petitioner admits that RN Selman breached
injection safety protocol standards and practices and Petitioner’s own policies. P. Br. at
1-2, 11, 21; P. Reply at 1, 9, 15.

Petitioner employed RN Selman on an as needed basis. P. Ex. 3; Tr. 177. RN Selman
was licensed as a RN in 1975, completed a medical/surgical nursing review sponsored by
the University of North Carolina in July 2011, and Petitioner’s staff validated her
medication administration competency and knowledge and understanding of infection
control in February 2011. RN Hepler, who was Petitioner’s staff development
coordinator at the time of the incident, testified that RN Selman would have been trained
annually on Petitioner’s infection prevention policies. RN Hepler testified that she did
not personally conduct RN Selman’s competency checks, as RN Hepler was not
employed at Petitioner when RN Selman was hired. RN Selman signed an
acknowledgment that she had received Petitioner’s infection control and bloodborne
pathogen policies. P. Exs. 3-6; Tr. 92-94; 175-82, 192-93.

> The difference could be viewed as the difference between a criminal offense and
neglect. I make no findings in this regard. I note that RN Selman was immediately
suspended and then terminated by Petitioner based on this incident. Subsequently, she
was reprimanded by the state board of nursing but she did not lose her nursing license as
a result of this incident and there is no evidence that she was subject to criminal
prosecution. CMS Exs. 20, 26; Tr. 90-91, 118, 213, 215-16.
On November 3, 2011, Petitioner assigned RN Selman to give flu shots to a number of
residents. P. Exs. 7, 10. This was not the first time RN Selman had given flu shots to
Petitioner’s residents. RN James, Administrator Schultze, and RN Hepler, all testified to
Petitioner’s belief that RN Selman was competent to give flu shots, as Petitioner’s policy
is that a RN should be able to administer flu shots without direct supervision. Tr. 112,
178, 208, 212-13, 217-18. There is no dispute that a registered nurse is trained and
authorized to give a flu shot by him or herself and without direct supervision. Tr. 112,
178, 207-08. The evidence shows that RN Selman went to the medication room to obtain
the vaccine and syringes. Another nurse was present but I have no evidence as to any
observations made by that nurse. The evidence shows that RN Selman asked the DON for
alcohol sponges. The evidence also shows that RN Selman filled the syringes at the
nurse’s station. The evidence does not show that any other nurses observed RN Selman
as she filled the syringes and placed them in her metal clipboard. P. Ex. 8 at 8, 10; CMS
Ex. 14; CMS Ex. 16.

Petitioner admits that the syringes RN Selman used were the wrong size; she filled some
but not all with vaccine; she placed the syringes inside a metal clipboard that was not
sterile; she vaccinated four residents; and she failed to dispose of the used syringes in a
sharps container, instead returning them to her clipboard. When she reached a younger
male resident, Resident 2, she verified his identity and engaged in some conversation
with him, but she did not check to see whether the syringe she was using to vaccinate him
was filled and she injected him in his thigh rather than the preferred deltoid muscle of the
upper arm, with an empty syringe. P. Br. at 9-10. After realizing that the syringe was
empty, RN Selman reported the incident to her Unit Manager and DON. P. Br. at 9-10;
P. Reply at 5-6. RN Selman also did not properly record on the medication
administration records that she administered vaccine to the residents and she failed to
check the temperature of at least one resident prior to giving the flu shot that day. Tr. 77;
CMS Ex. 17 at 2.

Petitioner investigated the incident, but was unable to determine whether RN Selman had
injected Resident 2 with a needle she had already used on another resident or whether RN
Selman injected Resident 2 with an unused needle that she simply neglected to fill with
vaccine. Tr. 109-10; P. Ex. 8 at 10. Because of the possibility that RN Selman had
injected Resident 2 with a needle used on another resident, Petitioner’s medical director,
Dr. Amin, contacted the Centers for Disease Control and the County Health Department
for advice within an hour of the incident. Although Petitioner was not aware of and did
not believe that any of the residents vaccinated before Resident 2 had a communicable
disease such as HIV or Hepatitis, Petitioner received permission to and then tested the
blood of all the residents to whom RN Selman had given a flu shot that day in order to
determine whether they were infected with HIV or Hepatitis B or C. Petitioner also
tested their blood periodically for several months thereafter. No evidence of infection
was ever found. Tr. 96, 112-13, 115-18, 184-89. Petitioner’s Prehearing Brief (P. PH
Br.) at 5-6; P. Exs. 7-10.

10

There is no dispute in this case that there is a correct practice or protocol for giving a flu
shot. Petitioner acknowledges that proper injection technique is described in a variety of
sources, including Centers for Disease Control (CDC) Guidelines, textbooks, and
package inserts. Petitioner asserts that this correct practice and protocol is described in
its own policies and procedures and that assertion is supported by the surveyors’
testimony. P. Br. at 7; P. Reply at 4-5; P. Ex. 4 at 1-2, 8-12; Tr. 92, 153. Petitioner does
not dispute that the documents submitted by CMS set forth proper practices and protocols
for administering flu vaccine and does not dispute that safe injection techniques are
“fundamental” to an infection control program, “elementary,” and “critical for patient
safety.” Petitioner does not dispute the proper practice for an individual administering an
injection is to use one needle, one syringe, one time, as the evidence offered by CMS
reflects. P. Reply at 4-5; CMS Exs. 39-42. Surveyor Hartman testified, and Petitioner
does not contest, that standard injection safety protocol requires that a registered nurse:
(1) identify the patient and the medication to be given; (2) gather the appropriate syringe
and needle type required to give the medication; (3) prepare the syringe in a clean
environment (such as a medication room or bedside medication cart); (4) prepare only
one syringe at a time for one patient at a time; (5) administer the medication to the
designated patient via the proper route, taking vital signs beforehand, if necessary; (6)
immediately dispose of the used needle and syringe in a sharps container; and (7) record
the medication administration in a patient or resident chart. This protocol is intended to
prevent needle contamination and eliminate the potential for confusion between needles
used on or intended for different patients. Nurses should follow the protocol at all times,
unless directed otherwise by a physician. Tr. 130-34.

Surveyor Farley testified that Petitioner’s policies with regard to intramuscular injections
were consistent with standards of practice and that there was no evidence of violation by
other nurses or staff. Tr. 91- 92, 99. She testified that she saw evidence that RN Selman
had attend a nursing refresher course at the University of North Carolina. Tr. 94.
Surveyor Farley testified that the investigation undertaken by Petitioner after the incident
and Petitioner’s response to the incident was appropriate. Tr. 94-97. Surveyor Farley
testified that her concern was not that the facility did not have infection control policies,
because they had such policies in place; her concern was that they did not follow the
policies and oversee this particular nurse. Tr. 98. Surveyor Farley testified she found no
other instance where the facility infection control policy and procedures were not
followed. But she testified that the standard for giving an injection is so strong, that a
single error is enough to communicate a bloodborne pathogen to another resident. She
opined that the single error of a nurse is enough to show a breakdown of the facility
infection control program. Tr. 99-100, 103-04. Surveyor Farley based her conclusions
on CDC guidelines concerning one needle, one stick, one time. Tr. 69, 104.

Surveyor Hartman testified that this incident posed an infection control issue due to the
possibility of infection with a contaminated needle. RN Selman’s breach in protocol
11

posed a risk for more than minimal harm because a contaminated needle, filled in what
was not a clean area, transported in a clipboard, and possibly used on one resident and
then used on a second resident, risks resident exposure to diseases such as HIV or
Hepatitis B or C. Tr. 137-38. Surveyor Hartman opined that when RN Selman asked the
DON for alcohol swabs, the DON should have corrected RN Selman then. However,
Surveyor Harman did not cite the evidence that the DON had any opportunity to observe
that RN Selman had the wrong syringes in her clipboard. Tr. 138-39, 146-49, 152, 160-
61. He also opined that because RN Selman was not attempting to hide her activities,
such activities may have been acceptable in the facility. However, he cited no evidence
to support his belief that RN Selman was actually doing things in an open area without
concealing her actions and his opinion is clearly unsupported by the evidence before me.
Tr. 138-39, 146-49. Surveyor Hartman testified that the surveyors determined that
Petitioner did have a policy and procedure for administering flu shots that incorporated
the standard of care. Surveyor Hartman testified that Petitioner did train its nurses on that
policy and procedure. He agreed that there was evidence that all nurses, including RN
Selman, had received required education, were properly licensed, and references had
been checked. Surveyor Hartman testified that the surveyors found no evidence that
other nurses employed by Petitioner made any mistakes administering injections. Tr.
153-54. Surveyor Hartman testified that Petitioner’s in-servicing its staff after the
incident on how to correctly give injections was an appropriate response to the incident.
He testified that some of the in-service training was done by telephone. Surveyor
Hartman opined that training should not be done by telephone. He cited no regulatory
provision or policy that prohibited telephone training but simply asserted that it is not
standard to do training by telephone. He also agreed that Petitioner was not cited with a
deficiency for training its staff by telephone. Tr. 154, 156, 158-60, 162-63.

b. Analysis

The parties agree that RN Selman committed several acts that violated infection control
procedures, CDC guidelines, and nursing practice. Petitioner comments that RN
Selman’s actions were an “inexplicable breach of professional standards that would
embarrass a first year nursing student” and admits that her actions would sustain a finding
of deficiency under 42 C.F.R. § 483.20(k)(3)(i) (Tag F281), which requires that the
services Petitioner provides residents must meet professional standards of quality. P. Br.
at 2. Although Petitioner was cited for a violation of 42 C.F.R. § 483.20(k)(3)(i) based
on the conduct of RN Selman, CMS imposed no enforcement remedy for that violation.
The only deficiency for which CMS proposed an enforcement remedy is the alleged
violation of 42 C.F.R. § 483.65(a) and that is the only deficiency at issue before me. The
issue that must be resolved is whether RN Selman’s admitted violation of Petitioner’s
infection control policy and procedures amounts to a violation of 42 C.F.R. § 483.65(a).
Because I conclude that RN Selman’s acts do not show that Petitioner failed to maintain
its infection control program in violation of 42 C.F.R. § 483.65(a), no enforcement
remedy is reasonable and no remedy may be imposed in this case.

12

(i.) The Regulatory Requirement for an Infection Control
Program

The infection control regulation requires:

The facility must establish and maintain an infection control
program designed to provide a safe, sanitary, and comfortable
environment and to help prevent the development and
transmission of disease and infection.

(a) Infection control program. The facility must establish an
infection control program under which it—

(1) Investigates, controls, and prevents infections in the
facility;

(2) Decides what procedures, such as isolation, should be
applied to an individual resident; and

(3) Maintains a record of incidents and corrective actions
related to infections.

(b) Preventing spread of infection.

(1) When the infection control program determines that a
resident needs isolation to prevent the spread of infection,
the facility must isolate the resident.

(2) The facility must prohibit employees with a
communicable disease or infected skin lesions from direct
contact with residents or their food, if direct contact will
transmit the disease.

(3) The facility must require staff to wash their hands after
each direct resident contact for which handwashing (sic) is
indicated by accepted professional practice.

(c) Linens. Personnel must handle, store, process, and
transport linens so as to prevent the spread of infection.

42 C.F.R. § 483.65. The surveyors allege in the Statement of Deficiencies (SOD) for the
survey completed on November 22, 2011, that Petitioner violated the regulation because
Petitioner “failed to maintain standards of infection control as designated by the Centers
for Disease Control (CDC).” This allegation could be misconstrued to be that Petitioner
violated a law established by the CDC regarding infection control. However, CMS does
not pursue that argument before me arguing, rather, that the CDC guidance constitutes
13

the standard of practice. P. Br. at 3-4. The arguments of the parties reflect that they
understand that guidance from the CDC involved in this case is policy rather than a law
that may be enforced directly against Petitioner. CMS Ex. 39-42. Therefore, I interpret
the allegation to be that Petitioner violated 42 C.F.R. § 483.65 because failure to comply
with the standard of practice reflected by the CDC standards, constitutes a failure to
establish and maintain an infection control policy that controls and prevents the spread of
infections in the facility, the requirements of 42 C.F.R. § 483.65(a)(1).°

HCFA, the predecessor to CMS, issued a final rule with comment period on February 2,
1989, which included 42 C.F.R. § 483.65. In promulgating 42 C.F.R. § 483.65, HCFA
stated in the preamble to the final rule that it eliminated from the proposed rule a prior
requirement for an infection control committee because “the emphasis we wanted to
place was on the actual performance of a facility in providing care rather than on its
capacity to perform.” 54 Fed. Reg. 5,316, 5,345 (Feb. 2, 1989). HCFA received 26
comments to the proposed rule that recommended that the infection control committee be
retained as a regulatory requirement. In response to the comments, HCFA created the
requirement for an infection control program, now reflected in 42 C.F.R. § 483.65.
HCFA stated that “the facility is responsible for establishing policies and procedures for
investigating infections in the facility” and that the newly required quality assurance
committee would fulfill the function of the old infection control committee. 54 Fed. Reg.
at 5,345. HCFA stated in the final rulemaking that it elected to focus on hand washing
rather than the originally proposed requirement for all personnel to follow aseptic and
isolation techniques. HCFA stated that it decided to give the facility responsibility to
determine when and to what degree isolation is required. HCFA chose not to further
define the terms “incidents” and “corrective actions” used in the regulation stating that it
did not “wish to institute prescriptive regulatory requirements, but intended to elaborate
further in interpretive guidelines.” Jd. In summarizing the differences between the
proposed infection control regulation and 42 C.F.R. § 483.65 as promulgated, HCFA
stated that “[w]e require a facility to establish an infection control program under which it
investigates, controls and prevents infections, decides on isolation procedures, and
maintains a record of incidents and corrective actions related to infections.” Jd. On
September 26, 1991, HCFA promulgated a final rule revising the regulations issued on
February 2, 1989, including 42 C.F.R. § 483.65 which was unchanged except for minor
edits. HCFA acknowledged a comment received in response to the September 1991 rule-
making, that it was unreasonable to require an infection control program that prevents
infection as total prevention is not possible. HCFA stated that it did not accept the

® The allegations and evidence show that 42 C.F.R. § 65(a)(2) (isolation) and (3)
(records); (b) (isolation of residents and staff, and hand washing); and (c) (linens) have
no application in this case.
14

comments, but noted that “the word ‘prevents’ does not absolutely mean that residents

will never experience in:
substantive edit was ma
23, 1992. 57 Fed. Reg. 4

3,922, 43,925 (Sep. 23, 1992). The r

42 C.F.R. § 483.65 indicates that HCFA did not intend to imp
regulatory requirements for infection control; to require facilities to eliminate every

infection risk for infectio

Current CMS policy set

ms; or to prevent the occurrence of al.

of 42 C.F.R. § 483.65 is to ensure that a facility “develops, imy
an infection prevention and control program to “prevent, recognize, and control, to the

extent possible, the onse’

100-07, app. PP, Tag F441 (emphasis added). The SOM (like

making that promulgated

fections.” 56 Fed. Reg. 48,826, 48,861 (Sep. 26, 1991). A non-
le to the regulation by HCFA by a final rule issued on September

egulatory history for
lement prescriptive

infections.

orth in the State Operations Manual (SOM) states that the intent

plements, and maintains”

t and spread of infection within the facility.” SOM, CMS Pub.

the preamble to the rule-

42 C.F.R. § 483.65) is not enforceab

e as law, but rather, sets

forth CMS policy guidance to the state survey agencies regarding the interpretation and

application of t

e Act and regulations. The CMS policy statements are given effect to the

extent they are consistent with the law. E.g., Cedar Lake Nursing Home, DAB No. 2344
at 5 (2010); Foxwood Springs Living Ctr., DAB No. 2294 at 9 (2009); Columbus Nursing

& Rehab. Ctr.,

DAB No. 2247 at 23 (2009); Cal Turner Extended Care Pavilion, DAB

No. 2030 at 13 (2006). The SOM states that it is important that a facility’s infection
prevention and control practices reflect the current CDC guidelines. The SOM instructs

surveyors as fol
§ 483.65:

ows regarding whether or not a facility is in compliance with 42 C.F.R.

The facility is in compliance with 42 C.F.R. § 483.65

Infection C

‘ontrol if:

The infection prevention and control program

demonstrates ongoing surveillance, recognition,
investigation and control of infections to prevent the

onset and the spread of in:
possible;

The

ection, to the e

facility demonstrates

xtent

practices to reduce the

spread of infection and control outbreaks through
transmission based precautions (e.g., isolation

prec:

The

intravenous catheter care,

autions);

facility demonstrates

practices and processes (e.g.,
and hygiene) consistent

with infection prevention and prevention of cross-

cont:

‘amination;
15

e The facility demonstrates that it uses records o:
incidents to improve its infection control processes and
outcomes by taking corrective action;

e The facility has processes and procedures to identify
and prohibit employees with a communicable disease
or infected skin lesions from direct contact wit
residents or their food, if direct contact will transmit
the disease;

e The facility consistently demonstrates appropriate
hand hygiene (e.g., hand washing) practices, after each
direct resident contact as indicated by professional
practice; and

e The facility demonstrates handling, storage, processing
and transporting of linens so as to prevent the spread
of infection.

If not, cite at Tag F441.

SOM, app. PP, Tag F441 (emphasis added). The SOM instructs surveyors that failure to
do any of the following may be cited as noncompliance under Tag F441:

e Develop an infection prevention and control program;

¢ Utilize infection precautions to minimize the
transmission of infection;

e Identify and prohibit employees with a communicable
disease from direct contact with a resident;

e¢ Demonstrate proper hand hygiene;
e Properly dispose of soiled linens;
e Demonstrate use of surveillance; or

e Adjust facility processes as needed to address a known
infection risk.
16

SOM, app. PP, Tag F441 (emphasis added). The use of the phrases “to the extent
possible” and “to minimize the transmission” in the foregoing passages from the SOM,
show that CMS recognizes that no infection control program can eliminate all risks for
infection or prevent all infections. Accordingly, a “zero tolerance” approach to
enforcement of 42 C.F.R. § 483.65, is not consistent with current CMS policy.

(ii.) The Requirement for a Prima Facie Showing of a
Violation of a Regulatory Requirement and That There Was a
Risk for More Than Minimal Harm

The Board has been consistent in prior decisions that CMS has the burden of coming
forward with evidence to make a prima facie showing of a regulatory violation and that
the violation posed a risk for more than minimal harm to one or more residents. In
Evergreene Nursing Care Ctr., the Board explained its “well-established framework for
allocating the burden of proof on the issue of whether a SNF is out of substantial
compliance” as follows:

CMS has the burden of coming forward with evidence related
to disputed findings that is sufficient (together with any
undisputed findings and relevant legal authority) to establish
a prima facie case of noncompliance with a regulatory
requirement. If CMS makes this prima facie showing, then
the SNF must carry its ultimate burden of persuasion by
showing, by a preponderance of the evidence, on the record
as a whole, that it was in substantial compliance during the
relevant period.

Evergreene Nursing Care Ctr., DAB No. 2069 at 7 (2007). CMS makes a prima facie
showing of noncompliance, that is, a regulatory violation plus a risk for more than
minimal harm, if the credible evidence CMS relies on is sufficient to support a decision
in its favor. A facility can overcome CMS’s prima facie case either by rebutting the
evidence upon which that case rests, or by proving facts that affirmatively show
substantial compliance. “An effective rebuttal of CMS’s prima facie case would mean
that at the close of the evidence the provider had shown that the facts on which its case
depended (that is, for which it had the burden of proof) were supported by a
preponderance of the evidence.” Jd. at 7-8 (citations omitted).

The regulation allegedly violated, in this case 42 C.F.R. § 483.65(a), gives Petitioner
notice of the criteria or elements Petitioner must meet to comply with the program
participation requirement established by the regulation. 5 U.S.C. §§ 551(4), 552(a)(1).
Therefore, in order to make a prima facie showing of noncompliance, CMS must present
sufficient evidence on any disputed facts to show that Petitioner violated a regulation by
not complying with one or more of the criteria or elements of the regulation, which is
17

referred to by the regulations as a deficiency. CMS must also present sufficient evidence
to show that the deficiency amounted to “noncompliance,” that is, the regulatory
violation posed a risk for more than minimal harm, if that is disputed. The Board’s prior
decisions are consistent with this construction. See Jennifer Matthew Nursing & Rehab.
Ctr., DAB No. 2192 at 20 n.12 (2008). The requirement for CMS to show that there was
a risk for more than minimal harm is derived from the regulations and the Act.

Noncompliance means any deficiency that causes a facility to
not be in substantial compliance.

Substantial compliance means a level of compliance with the
requirements of participation such that any identified
deficiencies pose no greater risk to resident health or safety
than the potential for causing minimal harm.

42 C.F.R. § 488.301.

Sections 1819(h) and 1919(h) of the Act specify remedies that
may be used by the Secretary or the State respectively when a
SNF or a NF is not in substantial compliance with the
requirements for participation in the Medicare and Medicaid
programs. These sections also provide for ensuring prompt
compliance and specify that these remedies are in addition to
any others available under State or Federal law, and, except
for civil money penalties imposed on NFs-only by the State,
are imposed prior to the conduct of a hearing.

42 C.F.R. § 488.400.

(b) Basis for imposition and duration of remedies. When
CMS or the State chooses to apply one or more remedies
specified in § 488.406, the remedies are applied on the basis
of noncompliance found during surveys conducted by CMS
or by the survey agency.

42 C.F.R. § 488.402(b). Therefore, an enforcement remedy may only be imposed for
noncompliance, i.e. failure to maintain a level of compliance such that there is no greater
risk to resident health or safety than the potential for causing minimal harm. Thus, an
essential element of the CMS prima facie case is to show that any failure to maintain
compliance poses a risk for more than minimal harm.
18

An issue that has not been specifically addressed by the Board is the issue of what
quantum of evidence CMS must present to establish the elements of its prima facie case.
In Sunshine Haven Lordsburg, DAB No. 2456 at 3 n.2 (2012), the Board stated:

The ALJ incorrectly stated that “CMS bears the burden to
come forward with the evidence and to establish a prima facie
showing of the alleged regulatory violations in this case by a
preponderance of the evidence.” ALJ Decision at 52
(emphasis added). The preponderance of the evidence
standard does not apply to CMS's prima facie case of
noncompliance; rather, once CMS has made a prima facie
case, the facility then must show by a preponderance of the
evidence that it was in substantial compliance.

I agree that according to prior decisions of the Board, the standard of proof for judging
whether Petitioner meets its burden of proof is the preponderance of the evidence. But
that does not address what quantum of evidence, that is, how much evidence must be
presented by CMS to establish a fact. One possible reading of the Board’s language is
that it is not necessary for CMS to present a particular quantum of evidence to establish
the facts necessary to show the elements of its prima facie case. However, such a reading
would mean that if at the conclusion of the CMS case, Petitioner moved for judgment
because CMS failed to make a prima facie showing and Petitioner elected to present no
evidence, there is no required quantum of evidence by which to judge whether the CMS
evidence is sufficient to show a deficiency that will support an enforcement remedy.
That, however, is likely not what the Board intended to say. Logically, there must be
some quantum of evidence necessary to establish the facts necessary to establish the
CMS prima facie case. Commonly recognized standards at the trial-level in the civil and
criminal courts include, among others, a “mere scintilla,” “probable cause,”
“preponderance of the evidence,” “clearly convincing,” “clearly erroneous,” and “beyond
a reasonable doubt.” CJS Evidence §§ 1620-28; CJS Searches § 62. In administrative
law the most commonly applied standard for the quantum of evidence is “preponderance
of the evidence” which means more likely true than not or 51 percent. In re Winship, 397
USS. 358, 371-72 (1970); Concrete Pipe and Products of California, Inc. v. Construction
Laborers, 508 U.S. 602, 622 (1993). The Board’s comment in Sunshine Haven suggests
that no quantum of evidence applies to judging the CMS prima facie case, but that would
create the situation where the mere allegation of a surveyor and CMS would be sufficient
evidence to make a prima facie showing, which cannot be correct. Because the
preponderance of the evidence test is most commonly applied, that is the test applied in
this case to judge whether there is sufficient evidence presented by CMS to support a
conclusion that CMS has made the required prima facie showing of a violation of the
elements of the applicable regulation and the risk for more than minimal harm.

09 «6

19

(iii.) The Evidence Does Not Establish a Prima Facie
Showing of a Violation of 42 C.F.R. § 483.65(a)

The surveyors allege in the SOD that 42 C.F.R. § 483.65 was violated because RN
Selman: (1) used the “same needle” on both Residents 2 and 11; (2) failed to discard the
syringes in the designated container; and (3) contaminated syringes prior to injections.
CMS Ex. 2 at 8. The surveyors declared that the violation posed immediate jeopardy
from November 3 through 22, 2011, and that the deficiency continued after immediate
jeopardy was removed as there remained the potential for more than minimal harm with
no actual harm. CMS Ex. 2 at 8; P. Ex. 1 at 8. The testimony of surveyors Farley and
Hartman shows that Petitioner had established an infection control program; Petitioner’s
policy regarding intramuscular injections was consistent with standards of practice and
care; Petitioner’s staff was trained on Petitioner’s infection control policy and
procedures; there was no evidence of any other violation by another nurse; Petitioner’s
investigation of the incident was appropriate; and in-service training of staff was an
appropriate response to the incident. The surveyors’ conclusion that there was a violation
was based on Petitioner’s failure to ensure RN Selman complied with Petitioner’s
infection control program with respect to giving injections and handling syringes.’ Tr.
92, 94, 97-98, 153-54, 156, 158-59, 162.

There is really no dispute about what RN Selman did. There is some dispute as to
whether the syringe used on Resident 2 had already been used on another resident. But,
whether or not the syringe had previously been used or was simply never filled by RN
Selman need not be resolved as her actions clearly violate nursing standards, CDC
recommendations, and Petitioner’s policy regarding safe injection practices. The issue
that requires resolution is whether the undisputed acts of RN Selman establish a prima
facie showing of a violation of 42 C.F.R. § 483.65.

The specific regulatory requirements or elements at issue here are those found in
42 C.F.R. § 483.65 and subparagraph (a)(1) of that section. Following are the elements:

(1) The facility must establish an infection control program; and

(2) The facility must maintain an infection control program; and

7 The fact that RN Selman used an incorrect type of syringe to administer flu vaccine
was not a stated finding that supported the surveyors’ conclusion that 42 C.F.R. § 483.65
was violated. There was also no citation of a deficiency related to a medication error or
failure to document the administration of the flu vaccine.
20

(3) The facility infection control program must be designed to provide a
safe, sanitary, and comfortable environment and to help prevent the
development and transmission of disease and infection; and

(4) The infection control program established must provide for the
investigation, control, and prevention of infections in the facility.

The regulation clearly notifies Petitioner of these requirements and Petitioner’s failure to
satisfy any of these elements is a violation of 42 C.F.R. § 483.65. The other requirements
listed in the various subparagraphs of 42 C.F.R. § 483.65 are, by their plain language, not
applicable in this case.

In this case, the only element of 42 C.F.R. § 483.65 at issue, based on the allegations of
the SOD, is whether Petitioner failed to maintain its infection control policy. The
positions of the parties may be briefly summarized. CMS argues that the undisputed
evidence of RN Selman’s actions is sufficient evidence to show that Petitioner failed to
maintain its infection control policy. The specific acts cited by the surveyors are that RN
Selman: (1) used the “same needle” on both Residents 2 and 11; (2) failed to discard the
syringes in the designated container; and (3) contaminated syringes prior to injections.
CMS Ex. 2 at 8. Petitioner argues that RN Selman’s acts, while unfortunate and
inexplicable, are insufficient to show that Petitioner failed to implement or maintain its
infection control policy. I conclude that the evidence of RN Selman’s acts does not show
that it is more likely than not, that Petitioner failed to maintain its infection control
policy. Even if one concluded that CMS met its burden of making a prima facie showing
with some quantum of evidence less than a preponderance of the evidence, considering
the whole record, one must conclude that the prima facie showing has been rebutted in
this case because the evidence shows that, but for RN Selman’s actions there is no
evidence that Petitioner was not maintaining its infection control policy.

It is significant for this case that the acts are acts of a single staff member, RN Selman. It
is also significant that the acts were not discrete acts over a period of days or even hours.
Rather, the undisputed evidence shows a sequence of acts by RN Selman that occurred
within a brief period of roughly one-half hour between 1:30 p.m. and 2 p.m. CMS Ex.
14, 16; P. Ex. 8 at 1, 5, 7-8. Tr. 182-84. On November 3, 2011, RN Selman went to the
medication room; she obtained flu vaccine and syringes; she obtained alcohol sponges
from the DON; she filled the syringes at the nurse’s station; she placed the syringes in her
clipboard; she injected four residents; she returned the used syringes to her clipboard; she
stuck Resident 2 in the thigh but the syringe was empty; and she immediately reported to
her unit manager and the DON. P. Br. at 9-10; P. Reply at 5-6. The evidence does not
reflect why RN Selman engaged in these acts. There is no question that the acts violated
Petitioner’s infection control policy, standards of nursing care or practice, and CDC
guidelines. However, there is no question that Petitioner had the required policy and
there is no evidence other than the acts of RN Selman that CMS identifies as the basis for
21

its conclusion that Petitioner failed to maintain its infection control policy. On the facts
of this case, RN Selman’s actions are an isolated incident of brief duration. Petitioner
may not successfully argue that it is not responsible for RN Selman’s actions. However,
the single incident which Petitioner promptly and correctly addressed consistent with its
policies and procedures, is insufficient evidence to show that it is more likely than not
that Petitioner failed to maintain its infection control policy.

Accordingly, I conclude that the evidence of RN Selman’s acts is insufficient to establish
a prima facie showing that Petitioner failed to implement and maintain its infection
control policy in violation of 42 C.F.R. § 483.65(a). Because there was no violation of
42 C.F.R. § 483.65, there is no basis for the imposition of an enforcement remedy.

CMS advances several arguments post-hearing not already addressed by this decision that
require some discussion. CMS argues for the first time post-hearing that Petitioner’s
policies and training materials were not sufficiently compliant with the regulations
because they did not emphasize CDC’s one needle, one patient, one time approach, or
explain aseptic techniques for injection safety. CMS Br. at 14. CMS, also for the first
time post-hearing, takes exception to the fact that Petitioner did not require staff to
demonstrate that they understood the remedial in-service training they received following
the incident until prompted by Surveyor Farley. CMS Reply at 8-9. However, the SOD
and surveyors’ testimony do not support the CMS arguments. The surveyors testified
that they did not find a problem with Petitioner’s policies and procedures; their issue was
with Petitioner’s implementation of those policies. Surveyor Hepler mentioned in
testimony that she expected to see nurses demonstrate their mastery of in-service training
topics. But the SOD does not allege failure to do return demonstrations as a deficiency.
And, while Surveyor Hartman did not like that in-service training was done by telephone
in some cases, he agreed that no deficiency was cited for that reason. Tr. 63-65, 92, 94,
97-98, 100-04, 139-40, 153-56, 158-59, 162. CMS points to no legal requirement that
requires that CDC standards be described in any particular detail in Petitioner’s policies.
CMS also points to no law that specifies how training is to be conducted. There is no
evidence that suggests that any other nurse at the facility did not know how to properly
give injections following the CDC guidelines. There is also no evidence that suggests
that Petitioner’s registered nurses were not fully trained and licensed by the state and
authorized to administer flu shots without direct supervision.

The Board has previously concluded that when a facility fails to effectively implement an
infection control program, the facility is not in compliance with the regulations.
Barbourville Nursing Home, DAB No. 1962 at 17-18 (2005) (multiple examples of
violations of multiple provisions of 42 C.F.R. § 483.65); Hermina Traeye Mem. Nursing
Home, DAB No. 1810 at 8-10 (2002), aff’d 79 Fed. App’x 563 (4" Cir. 2003) (infection
tracking system not implemented). The Board has also decided that if a facility fails to
follow its own infection control policies, it is not in substantial compliance with the
regulations. Grand Oaks Care Ctr., DAB No. 2372 at 9-13 (2011) (failure to implement
22

scabies policy resulting in multiple residents contracting scabies); Western Care Mgmt.
Corp., d/b/a Rehab Specialties Inn, DAB No. 1921 at 78-79 (2004) (multiple residents
not isolated when facility policy required isolation). The Board’s prior decisions show
that the determination that a facility failed to implement an infection control program or
that it failed to follow its infection control program is highly fact specific. CMS cites
several prior Board and ALJ decisions, none of which involved facts comparable to the
case before me. In Park Manor Nursing Home, the Board found Park Manor failed to
implement an infection control program pursuant to 42 C.F.R. § 483.65(b)(3) when
several facility staff failed to wash their hands after direct resident contact in direct
contravention of the regulation and facility policy. Park Manor Nursing Home, DAB No.
2005 at 57-62 (2005). In Barbourville Nursing Home the Board upheld a deficiency
based on multiple individual staff lapses in infection control technique and failure to
follow facility policy. Barbourville Nursing Home, DAB No. 1962 at 14-18. In
Woodbine Healthcare and Rehab. Center an ALJ rejected Woodbine’s argument that a
series of lapses in infection control technique involving staff failures to wear protective
gowns and do wound dressings in a sanitary manner could be described as isolated, and
held that the lapses conclusively demonstrated that the facility was not adequately
carrying out its infection control responsibilities. Woodbine Healthcare and Rehab. Ctr.,
DAB CR1200 at 35-37 (2004). The obvious distinction between the cases cited by CMS
and the present case is that all the cited cases involved more than one staff member or
multiple failures, permitting the Board and the ALJ to infer that the lapses in infection
control were systemic and not isolated.

CMS argues that I should consider prior Board decisions interpreting the neglect and
abuse regulation at 42 C.F.R. § 483.13(c) in which the failure of an individual staff
member to follow facility policies was found sufficient to show that a facility had not
implemented policies prohibiting abuse, neglect, and misappropriation of resident
property. CMS directs my attention to the decision of an appellate panel of the Board in
Life Care of Gwinnett in which it is stated that the “Board has repeatedly held that
multiple or sufficiently serious examples of neglect may support a reasonable inference
that a facility has failed to implement an anti-neglect policy within the meaning of the
regulation.” Life Care of Gwinnett, DAB No 2240 at 5-6 (2009), citing Liberty Commons
Rehab. and Nursing Ctr. — Johnston, DAB No. 2031; (failure by one CNA on one
occasion to follow latex allergy precautions procedures); Barn Hill Care Ctr., DAB No.
1848 (2002) (medication errors and untimely medication passes by one nurse on a single
day).* The cited decisions show that the Board has been willing to infer that a facility has

* CMS also cites the decision in Florence Park Care Ctr., DAB No. 1931 at 17-19 (2004)
for the proposition that CMS is not required to show “systemic” failings as part of its
prima facie case. However, CMS overlooks that that case is inapposite as it involved the

facilities duty to minimize the risk for harm due to accidents and to provide assistive
(Footnote continued next page.)
23

failed to implement its abuse and neglect prevention policy or other policies required by
regulation based on a sufficiently serious example of a violation of the facility policy.
However, the same Board decision may be cited for the proposition that the Board has
recognized that not every individual failure or violation is sufficient to establish a failure
to implement required policies. Applying the Board’s reasoning in this case, I conclude
that the acts of RN Selman simply do not trigger a reasonable inference that Petitioner
failed to implement its infection control policy. Considering the totality of the evidence
in this case, I cannot conclude that it is more likely than not that Petitioner failed to
implement or maintain its infection control policy.

CMS also argues that facilities are responsible for the acts or omissions of their
employees and Petitioner cannot disavow responsibility for staff noncompliance by
arguing that a staff member failed to carry out instructions or act in conformity with their
training. Sunshine Haven Lordsburg, DAB No. 2456 at 16; Fort Madison Health Ctr.,
DAB No. 2403 at 5-6 (2011), citing NHC Healthcare Athens, DAB No. 2258 at 14
(2009); Life Care of Gwinnett, DAB No. 2240 at 12-13; Florence Park Care Ctr., DAB
No. 1931 at 16; Georgian Court Nursing Ctr., DAB No. 1866 (2003); Cherrywood
Nursing and Living Ctr., DAB No. 1845 (2002). I do not disagree with the proposition
that an employer may be responsible for the acts of an employee. But the case before me
is not a civil law suit for money damages in which the question is whether Petitioner is
liable for RN Selman’s negligent or intentional acts. The issue before me is whether RN
Selman’s actions show that Petitioner failed to implement its infection control program.
Therefore, the issue presented actually imputes RN Selman’s conduct to Petitioner.

Analogizing to the quality of care regulation at 42 C.F.R. § 483.25, CMS argues that
Petitioner did not take “all necessary steps” to prevent RN Selman’s actions. CMS Reply
at 7. There is no evidence that Petitioner failed to satisfy all requirements of the act and
regulations when hiring, orienting, and training RN Selman. There is no evidence that
Petitioner failed to ensure that RN Selman received the supervision required by state law
when performing her duties as a registered nurse. CMS points to no necessary step
Petitioner failed to take and I can draw no inference that there was a failure based simply
on the occurrence of RN Selman’s acts as CMS invites.

CMS argues that it is unlikely that RN Selman would have felt at liberty to do what she
did in a facility that maintained appropriate adherence to injection safety protocols. CMS
also argues that RN Selman felt at liberty to commit her acts in plain view despite the
presence of other staff in the medication room and the nursing station and, including,

(Continued from preceding page.)

devices and supervision under 42 C.F.R. § 483.25(h). The regulation in that case did not
require that the facility implement and maintain policies as does 42 C.F.R. § 483.65.
24

asking the DON for alcohol sponges before going to vaccinate the residents. CMS Br. at
15; CMS Reply at 7-8. CMS argues that according to health care industry standards,
good infection control relies, in part, on a culture of shared vigilance and on-the-spot
correction, citing CMS Ex. 44 at 7-8, 41, 45, 46 and Surveyor Hartman’s testimony (Tr.
151). CMS asserts that RN Selman’s actions do not evince a culture of infection control
vigilance at Petitioner’s facility. CMS Br. at 15. In short, CMS invites the inference that
because no other staff member or the DON noticed what RN Selman was doing,
Petitioner failed to maintain its infection control policy. The inference is not supported in
this case. There is no dispute that a registered nurse does not require direct supervision to
administer injections. RN Selman was a registered nurse and qualified to give injections
based on her training, experience, and licensure. RN Selman was directed to administer
influenza vaccine to several residents on November 3, 2011, as part of her duties. CMS
cites to no legal requirement or standard of practice that required other staff or the DON
to oversee the steps that RN Selman took to perform her duty to vaccinate residents or to
interrogate her about how she was performing the duties. Further, what RN Selman felt
at the time is wholly speculative as that assertion by CMS is unsupported by any
evidence as to what she was feeling and I will not draw any inference based on the fact
she committed the acts.

CMS argues that RN Selman’s action would not even have been identified or stopped if
not for Resident 2’s reaction. CMS Reply at 8. This argument is also based on
speculation. The evidence shows that Resident 2 reacted and RN Selman reported to her
Unit Manager and the DON. There is no evidence that suggests RN Selman was not
going to report her error.

In analogizing to other cases outside the infection control area, CMS fails to mention that
the Board has held that “the quality of care regulations under section 483.25 ‘hold
facilities to meeting their commitments to provide care and services in accordance with
the high standards to which they agreed but do not impose strict liability, i.e., they do not
punish facilities for unavoidable negative outcomes or untoward events that could not
reasonably have been foreseen and forestalled.”” Cedar Lake Nursing Home, DAB No.
2288 at 12 (2009), citing Tri-County Extended Care Ctr., DAB No. 1936 at 7 (2004).
Safe injection protocol is a fundamental nursing skill that nurses should follow at all
times. CMS Reply at 4. Both parties clearly recognize this. However, Petitioner could
not reasonably have foreseen in this case that a properly licensed, qualified, and trained
registered nurse would commit such a series of fundamental errors in injection practice
and protocol.

Applying principles from the various cases cited by CMS not related to infection control,
does not change my conclusion that CMS has not made a prima facie showing that
Petitioner violated 42 C.F.R. § 483.65(a) by failing to implement and maintain its
infection control based on this single incident involving RN Selman. There is no
question that RN Selman made gross errors in injection safety protocol, however, that
25

does not show that there was such a systemic failure of Petitioner’s infection control
program to support an inference that Petitioner failed to maintain the required program.
Rather, the CMS evidence shows, and CMS’s surveyors concede, that in every other
respect Petitioner met the regulatory requirement. The actions of RN Selman constitute a
single incident, caused solely by her, and were simply unforeseeable. I conclude that
this single incident is not sufficient to show that Petitioner failed to implement its
infection control policies.

3. Other issues raised by Petitioner are without merit in this case.

Petitioner argues at page 5 of its request for hearing and in its prehearing brief (P. PH Br.
at 13) that the allocation of the burden of persuasion in this case, according to the
rationale of the Board in prior decisions violates the Administrative Procedures Act, 5
U.S.C. § 551-59, specifically 5 U.S.C. § 556(d). Petitioner also argues the allocation of
the burden to Petitioner deprives Petitioner of property without due process of law by
permitting the Board to minimize or disregard Petitioner’s evidence. Pursuant to the
scheme for the allocation of burdens adopted by the Board in its prior cases, CMS bears
the burden to come forward with the evidence and to establish a prima facie showing of
the alleged regulatory violations in this case by a preponderance of the evidence. If CMS
makes its prima facie showing, Petitioner has the burden of coming forward with any
evidence in rebuttal and the burden of showing by a preponderance of the evidence that it
was in substantial compliance with program participation requirements. Petitioner bears
the burden to establish by a preponderance of the evidence any affirmative defense. The
allocation of burdens suggested by the Board is not inconsistent with the requirements of
5 U.S.C. § 556(d), as CMS is required to come forward with the evidence that establishes
its prima facie case. Furthermore, Petitioner prevails on the merits in this case and
Petitioner suffered no prejudice by the allocation of burdens in this case.

II. Conclusion

For the foregoing reasons, there was no regulatory violation and there is no basis for the
imposition of enforcement remedies in this case.

/s/
Keith W. Sickendick
Administrative Law Judge

